Case 1:20-cv-22477-FAM Document 9 Entered on FLSD Docket 07/14/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                            Case Number: 20-22477-CIV-MORENO
 KENNETH HAAVE,

                 Plaintiff,
 vs.

 ALL AMERICAN SECURITY SERVICES,
 INC. and SERGIO SALAS,

             Defendants.
_________________________________________/
 ORDER GRANTING JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT AND FINAL
                   ORDER OF DISMISSAL WITH PREJUDICE
       THIS CAUSE came before the Court upon the parties’ joint Motion for Approval of FLSA

Settlement and Dismissal With Prejudice (D.E. 8), filed on July 10, 2020.

       THE COURT has considered the Motion, the settlement agreement, the pertinent portions of

the record, and being otherwise fully advised in the premises, it is

       ADJUDGED that the Motion for Approval of FLSA Settlement and Dismissal With Prejudice

is GRANTED and the settlement agreement is approved in accordance with Lynn’s Food Stores, Inc.

v. U.S. Dep’t of Labor, 679 F.2d 1350 (11th Cir. 1982). The Court retains jurisdiction for thirty days

to enforce the terms of the settlement. It is also

       ADJUDGED that this case is DISMISSED WITH PREJUDICE. And all pending motions

are DENIED AS MOOT.

       DONE AND ORDERED in Chambers at Miami, Florida, this 14th of July 2020.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record
